Citation Nr: 1422315	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-47 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating, in excess of 20 percent, for residuals of prostate cancer, from November 1, 2009.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to April 1970, including in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford (Newington), Connecticut.

A September 2008 rating decision denied the Veteran's claim for a rating in excess of 30 percent for PTSD and he perfected an appeal of that determination.

In a July 2010 rating decision, the RO granted a 50 percent rating for PTSD, effective May 28, 2008.

In an August 2009 rating action, the RO decreased the 100 percent rating for prostate cancer to 20 percent, effective November 1, 2009.  He disagreed with the 20 percent rating assigned for his prostate cancer residuals.

An October 2009 rating decision denied the Veteran's claim for a TDIU.

In a June 2013, decision, the Board found that the reduction of the 100 percent rating for prostate cancer, effective November 1, 2009, was proper.  At the same time, the Board remanded the claims for increased ratings for prostate cancer, and PTSD, and a TDIU, for further development.


FINDINGS OF FACT

1.  PTSD has effectively resulted in total social and occupational impairment.

2.  Prostate cancer residuals are manifested by urinary incontinence that requires the use of approximately three pads per day.

3.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and a higher rating for PTSD arose at essentially the same time and are essentially premised on the same evidence.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, since May 28, 2008, the schedular criteria for a rating of 100 percent for his service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 40 percent disability rating for the residuals of prostate cancer manifested by urinary incontinence have been met since November 1, 2009.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7527 (2013).

3.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (veteran's court or court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision. 

In August 2008 and June and September 2009 letters, the Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file shows VA treatment records, dated to June 2013, also considered by the Board in the claims on appeal.

Further, in July 2008 and May 2009, the Veteran was afforded VA examinations, in connection with his claims for PTSD and prostate cancer residuals, respectively, the reports of which are of record. 

The Board's June 2013 remand was obtain records considered by the Social Security Administration (SSA) in the Veteran's claim for disability benefits, obtain VA and non-VA medical records of his treatment since July 2008, and schedule him for VA psychiatric and genitourinary examinations.  There has been substantial compliance with this remand, as his SSA records and VA medical records, dated to June 2013, were obtained, and he was scheduled for VA examinations in June 2013.

The July 2008, May 2009, and June 2013 VA examinations reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2013).

The Board finds the duties to notify and assist have been met.


Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

A. Posttraumatic Stress Disorder

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name

Analysis

From August 2007 to June 2013, the Veteran's treating VA treating psychiatrist noted his avoidance, poor impulse control and irritability, and social isolation.  That VA psychiatrist consistently assigned a GAF score of 49, denoting serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as no friends and unable to keep a job.  In June 2008 she opined that he was "permanently and completely disabled due to his PTSD."  In July 2009 she elaborated that he was "permanently and completely disabled due to his PTSD."  Similar findings were reported in 2010, although it was noted that he was maintaining problematic relationships with his wife and family.

A July 2008 VA examiner assigned a GAF score of 53 for PTSD, denoting moderate symptoms.  The June 2013 VA examiner noted the Veteran's impaired impulse control but found that it would not preclude unspecified employment in some capacity, although interaction with the public would be problematic.  The examiner assigned a GAF score of 52, commensurate with moderate symptoms, such as a flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social or occupational.  The clinic psychiatrist's findings are more probative than those of the VA examiner, given the psychiatrist's repeated encounters with the Veteran over the course of many years.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21(2013) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

The VA examiner's opinions are deemed less probative than the consistent reports of treatment providers over a prolonged period.  

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2013). 

B. Prostate Cancer Residuals

Rating Criteria

Prostate cancer is rated as a malignant neoplasm of the genito-urinary system under 38 C.F.R. § 4.115(b); Diagnostic Code 7528.  It is rated 100 percent disabling for six month after the cessation of treatment and thereafter on the basis of residuals such as voiding or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2013).  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day. 

A 40 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.

A 60 percent disability rating is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

In cases of urinary frequency, a 10 percent disability rating is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night. 

In cases of obstructed voiding, a noncompensable (zero percent) disability rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent disability rating is assigned for urinary retention requiring intermittent or continuous catheterization. 

In cases of urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent disability rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction. 

In cases of renal dysfunction, a noncompensable (no percent) disability rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent disability rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

A 60 percent disability rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest rating, 100 percent, is assigned for disability requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2012).

Facts

VA clinical records, dated from March 2009 to July 2011, include the Veteran's complaints of urinary urgency, frequency, and leakage.

A May 2009 VA examination report reflects the Veteran's report of voiding every 1 to 2 hours with nocturia 2 to 3 times a night.  He denied incontinence and did not wear any absorbent materials.  The Veteran took Flomax daily that had no effect on his frequent urination.  

During a July 2009 hearing at the RO regarding the rating reduction for his prostate cancer residuals, the Veteran reported having a burning sensation during urination.  As to leakage problems, he came close several times, but stayed home most of the time, near a bathroom.  See July 2009 hearing transcript at page 2.  He had daytime urinary frequency of every 1 to 2 hours to avoid leakage; otherwise he would likely be changing a pad several times a day, and was not currently wearing a pad.   Id. at 3 and 6.  His daughter's testimony corroborated the Veteran's report of urinary frequency.  Id. at 6.

An October 27, 2009 VA outpatient urology clinic record indicates that the Veteran had chronic urine symptoms most likely secondary to his radiation seed implant of the prostate.  The Veteran reported that frequent urination made him unable to work and he limited his activities because he had to stay close to the bathroom.

A July 19, 2011 VA outpatient urology clinic note indicates that the Veteran had daytime frequency every 2 hours and nocturia 3 times a night.  He used up to 3 pads a day when out of the house and used no pads at home because he had easy access to a bathroom.

During his June 2013 VA examination, the Veteran reported having voiding dysfunction and leakage that required his changing pads 2 to 4 times a day.  He did not use an appliance.  He voided every 1 to 2 hours during the day, with nocturia 3 to 4 times a night.  The examiner commented that the Veteran's urinary symptoms of frequency, urgency, and leakage affected his ability to work in that he stayed home because he was embarrassed about leakage and felt anxious.  In the examiner's opinion, he would have trouble with physical or sedentary work because of his urinary symptoms.

Analysis

As noted above, while, in May and July 2009, the Veteran reported not using a pad for leakage, he had urinary frequency, and explained that he did not leave the house to avoid leakage; otherwise he would likely be changing a pad several times a day.  More recently, in July 2011 and June 2013, he reported that he used 3 or 4 pads per day, depending on if he is out of his home.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran is certainly competent to report the number of pads he must use to combat his voiding condition, and the Board finds him credible to do so. 

In the present case, the Board finds that the predominant area of disability is voiding dysfunction.  In fact, the examination reports along with the statements provided by the Veteran make clear that his predominant disabilities are urine leakage.  The Board finds that based on the Veteran's statements and the evidence in the medical records, in the aggregate, it is clear that the Veteran must use pads 3 times per day, on the average (when out of his home and away from a bathroom). 

In applying the rating criteria that most closely approximates these manifestations, it seems that the criteria used to assign a 40 percent disability rating should be assigned for the condition.  Yet, there is no evidence in the record that he uses more pads per day.  Additionally, there is no evidence of record reflecting that the Veteran experiences urinary retention requiring catheterization or that he has manifestations that affect his frequency.  As a result, the evidence preponderates against a disability rating in excess of 40 percent based upon the process through which voiding dysfunction is evaluated under the rating criteria. 

The Board also considered other diagnostic codes in rating the Veteran's prostate condition.  There is no evidence of nephrolithiasis, hydronephrosis, ureterolithiasis, stricture of the ureter or removal of half of the penis which would warrant a higher rating under 38 C.F.R. Part 4, Diagnostic Codes 7508, 7509, 7510, 7511 or 7520 (2012).  The Veteran is not status post suprapubic cystotomy, which would entitle him to a 100 percent disability rating under Diagnostic Code 7516.  38 C.F.R. Part 4 (2013).  Nor have multiple urethroperineal fistulae been shown; thus, a 100 percent disability rating under Diagnostic Code 7519 is not for application.  Id.  

Finally, there is no evidence of malignant neoplasms of the genito-urinary system which would warrant a 100 percent disability rating under Diagnostic Code 7528.  Id.  The Board also notes that a rating for renal dysfunction is not applicable in this case as the Veteran has not been diagnosed with any renal failure.  Moreover, the applicable criteria do not provide a rating in excess of 40 percent for urinary frequency or 30 percent for obstructed voiding or urinary tract infection.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Hart, supra.  The Board finds that the medical evidence demonstrates consistently and throughout the appeal period that the Veteran has met the criteria for a 40 percent disability rating since November 1, 2009.  Therefore, the assignment of staged evaluations in this case is not necessary.

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321; see Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected prostate cancer disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria found in the rating schedule for prostate cancer residuals shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above. 

The residuals of the prostate cancer consist of urinary dysfunction with the need for pads that must be changed, on average, three times; per day; other symptoms have not been reported during the appeal period.  Hence the rating schedule contemplates the disability.  Accordingly, further consideration of an extraschedular rating is not warranted

C. TDIU

The current claim for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence.  Hence the grant of an increased 100 percent rating for PTSD from May 28, 2008 renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue is therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  He has other service-connected disabilities.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.

D. Effective Dates

The Board has not set effective dates for the increased ratings granted in this appeal.  The Board has found that the increased ratings are warranted for the entire appeal period, but leaves it to the RO to initially assign effective dates so that the Veteran will not be denied due process and an opportunity to present argument and evidence at the local level.  Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) (claimants are entitled to two administrative reviews). 


ORDER

An increased, 100 percent, rating for PTSD is granted.

An increased, 40 percent, rating for the residuals of prostate cancer is granted.

The appeal as to entitlement to a TDIU is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


